The defendant, in support of his motion for rehearing, contends that in the proceedings before the taxing authorities of this state, his rights, guaranteed to him by the Fourteenth amendment to the constitution of the United States, were violated in that he, a citizen of the United States, was deprived of his property without due process of law and was denied the equal protection of the laws.  We have carefully considered the defendant's contentions and are of the opinion that they are without merit.
By the Court. — Motion for rehearing denied. *Page 397